Item 1. Security and Issuer. Common Stock Watchit Technologies, Inc. 229 Airport Rd. Ste 7-151 Arden, NC 28704 Item 2. Identity and Background. (a) Raymond R. Kripaitis 39 Wyandotte Ave. Oceanport, NJ 07757-1728 a Enterprenuer b Mr. Kripaitis has not been convicted in any criminal proceeding during the past five years. c Mr. Kripaitis has not been a party to a civil proceeding of any kind during the past five years. d USA Item 3. Source and Amount of Funds or Other Consideration. The source of funds were the personal funds of Mr. Kripaitis in the amount of Item 4. Purpose of Transaction. The purpose of the acquisition was to obtain an equity position in the issuer. Item 5. Interest in Securities of the Issuer. a 219,800,000 shares representing 19.8% of the issued and outstanding Common Stock of the Issuer. These shares represent the number of shares of the Issuers Common Stock that are considered beneficially owned as a result of the Issuers convertible note held by Mr. Kripaitis. At the present time, Mr. Kripaitis holds directly only 108,000,000 shares. b Sole voting power over 219,800,000 shares. c Not applicable. d Not applicable. e Not applicable. Item 6. Contracts, Arrangements, Understandings or Relationships With respect to Securities of the Issuer. Not applicable. Item 7. Material to be Filed as Exhibits. None. SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Dated: August 23, 2010 /s/ Raymond R. Kripaitis
